Title: To Thomas Jefferson from Harrison Hall, 9 December 1825
From: Hall, Harrison
To: Jefferson, Thomas


Sir,
Philada
Dec 9. 1825
I take the liberty of handing you above my account for the Port Folio for the last two years the account of which or such part thereafter as may be conveniently enclosed may be transmitted by MailShould you think proper to make the advance for 1826 one note of $20 will answer the purpose.—I would be happy to supply you with a complete copy of the Port Folio since its commencement in 1800 for the Library of the University, the price of it would be $150. or I can furnish a Sete of the present series since 1816 in twenty volumes for $50.—I have the honor to be with due respect Sir Your most Obe StHarrison Hall[the following above salutation in manuscript]:Thos. Jefferson Esq To Harrison Hall1825For subscription to the Port Folio for the years 1824 & 1825—}$14.00